Case: 19-10902      Document: 00515470652         Page: 1    Date Filed: 06/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        June 29, 2020
                                      No. 19-10902                      Lyle W. Cayce
                                                                             Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELISSA VEATCH, also known as Missy,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:19-CV-296
                            USDC No. 4:16-CR-132-17


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM:*
       Melissa Veatch, federal prisoner # 69224-080, moves this court for a
certificate of appealability (COA) to appeal the district court’s denial of her 28
U.S.C. § 2255 motion to vacate, set aside, or correct her sentence. Veatch filed
the motion to challenge her 400-month sentence for conspiracy to possess with
intent to distribute 50 grams or more of methamphetamine. She asserts that
her trial counsel rendered ineffective assistance by failing to pursue her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10902     Document: 00515470652     Page: 2   Date Filed: 06/29/2020


                                  No. 19-10902

objections to the presentence report’s drug quantity calculation, as well as her
objections to various sentencing enhancements. Veatch further asserts that
the district court erred in not conducting an evidentiary hearing prior to
denying her § 2255 motion.
      To obtain a COA, a movant must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district court has
denied the constitutional claims on the merits, the movant “must demonstrate
that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,
484 (2000). Veatch has failed to make the requisite showing. See Slack,
529 U.S. at 484. Accordingly, her request for a COA is denied.
      With respect to Veatch’s claim that the district court should have held
an evidentiary hearing, a COA is not required to appeal the denial of an
evidentiary hearing in a federal habeas proceeding. Norman v. Stephens, 817
F.3d 226, 234 (5th Cir. 2016). We therefore construe her motion for a COA
with respect to the district court’s failure to hold an evidentiary hearing as a
direct appeal of that issue. See id.
      We review a district court’s refusal to grant an evidentiary hearing on a
§ 2255 motion for abuse of discretion. United States v. Cavitt, 550 F.3d 430,
435 (5th Cir. 2008). To show abuse of discretion, Veatch must come forward
with “independent indicia of the likely merit of [her] allegations.” Id. at 442
(internal quotation marks and citation omitted). Because Veatch has failed to
show that she had a likely meritorious claim for relief under § 2255, the district
court’s denial of Veatch’s § 2255 motion without an evidentiary hearing is
affirmed. See Norman, 817 F.3d at 234.
      COA DENIED; AFFIRMED.




                                        2